DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment and/or arguments submitted on 02/03/2022 is/are being considered by the examiner.
Claims 14, 16, 18-26 are pending:
Claims 1-13, 15, 17 are canceled
Claims 18-26 are withdrawn
Claims 18, 20-21, 23-26 were withdrawn in the prior office action
Claims 19 and 22 have been amended to depend upon claims 18 and 21 respectively, and therefore the claims are directed towards subject matter than lack unity of invention with the elected group.
Claims 14, 16 are examined on the merits

The office notes that claim mark-up indications of amendments fails to fully and properly indicate the instant amendments to the claim language. The office has decided to not hold the response as non-compliant in the sole interest of compact prosecution. Claim 14 lines 6 and 15, at least, fails to properly indicate the insertion of new language into the claim.


Response to Arguments
Applicant’s arguments and/or amendments, with respect to specification objection have been fully considered and are persuasive.  The specification objections of record has been withdrawn. 


The objections directed towards Fig3 reference characters is withdrawn.
The objection of Fig4 first bullet has been overcome by amendment to the specification.
The objection of Fig4 second bullet has been overcome by amendment to the drawing.
The objections directed towards not shown claimed matter of Claim 14 is maintained.
Applicant attempted the rotor shaft to outer ring coupling and the coupling between the coupling arrangement to the outer ring using in Fig1 a schematic line 33 between rotor shaft 28 and outer ring 12 and in Fig4 schematic line 59 between inner ring 14 and outer ring 12. While line 33 is drawn between two of correct corresponding structures (the rotor shaft and the outer ring), the schematic lines fail to disclose or show how the claimed pair of coupled structures are coupled as recited in the claim language. Further line 59 fails to even connect the corresponding structure as claimed within claim 14 as line 59 is between the inner and outer ring of the bearing unit itself. 

Applicant’s arguments and/or amendments, with respect to claim interpretation as invoked under 35 USC 112f have been fully considered. 
Applicant asserts that the claims have been “amended to recited sufficient structure to perform the recited function” for each of the claim limitations that invoked 35 USC 112f.
Regarding “rolling element”, the office respectfully disagrees as a review of the claim language does not present the corresponding structure. Applicant is invited to explicitly indicate the structure that they assert is sufficient to perform the recited function.
Regarding “coupling arrangement”, the office respectfully disagrees as a review of the claim language does not present the corresponding structure, as the amendments to claim 14 further describe either the location or further function, and the amendment to claim 16 of “elastic element” itself invokes of 35 USC 112f. Applicant is invited to explicitly indicate the structure that they assert is sufficient to perform the recited function.
Regarding “elastic element”, the office respectfully disagrees as a review of the claim language does not present the corresponding structure. Applicant is invited to explicitly indicate the structure that they assert is sufficient to perform the recited function.
Regarding “coupling element” as recited in claim 19, the interpretation of “coupling element” has been removed due to claim 19 itself being withdrawn as discussed above. 

Applicant’s arguments and/or amendments, with respect to claim objections have been fully considered and are partially persuasive.  The majority of the claim objections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 112a rejections have been fully considered. 
Applicant’s amendment to claim 14/16 is persuasive.
Applicant asserts, page 8-9, that one of ordinary skill in the art would understand the phrase “designed to”.
The office respectfully notes that this was not the basis of the rejection of record under 35 USC 112a, as the instant rejection was based on the specification failing to disclose to one of ordinary skill in the art how applicant at the time the case was filed perform the function of ‘designing’.

Applicant’s arguments and/or amendments, with respect to 35 USC 112b rejections have been fully considered and are persuasive.  The 35 USC 112b rejections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 102 art rejection by Demtroder (US 9,771,924 or in the alternative by US 2013/0302144) have been fully considered. 
Applicant asserts, page 10, that Demtroder fails to disclose the coupling arrangement that is “distinct from the rotor shaft”.
The office respectfully disagrees, and notes that applicant’s assertion is not commensurate in scope with the presented claim language. Claim 14/16 do not require the coupling arrangement and the rotor shaft to be distinctly separate structure, but rather that the “coupling arrangement adapted to couple the rotor shaft at least indirectly to an output shaft”. Further, as can be best seen in Fig4-6 the flexible connection 64 is adapted to couple and transmit torque between the rotor shaft 16 and output shaft 26. The office acknowledges, and agrees, that applicant notes that Demtroder describes coupling flange 42 as part of the main shaft in C6L40-41, however has can be seen in Fig6 coupling flange 42 is simultaneously considered part of the flexible connection 64.
Applicant asserts, page 10-11, that the office action considers “the flange of Demtroder as a coupling arrangement”.
The office respectfully partially disagrees with this characterization, as the rejection of record relies upon the flexible connection 64 as the coupling arrangement which partially includes coupling flange 42.
Applicant asserts, page 11, that the inner ring of the bearing and coupling flange 42 are not connected and do not rotate together, due to the springs being in “pre-load”.
The office respectfully disagrees. The inner ring of the bearing and the coupling flange 42 are coupled and connected to each other via the pre-loaded springs. As cited by applicant, the pre-loaded springs maintain at least “some minimum load under all operating conditions”, therefore the connection via the springs is maintained “under all operating conditions”. Further, during operation, the inner and outer rings of bearing 20 implicitly rotate relative to each other due to being bearings and the loading conditions between the inner ring and the rotor shaft 16 / springs 48.
Couple: intransitive verb: 2. “join”, https://www.merriam-webster.com/dictionary/couple
The office further notes that applicant’s assertion regarding if the bolt/spring “fasten” with the inner ring of the bearing is not commensurate in scope with the presented claim language.
Applicant asserts, page 11, that Demtroder fails to disclose the rotor shaft being coupled to the inner ring.
The office respectfully disagrees. The rotor shaft is coupled to the inner ring by a direct mating surface and by way of the coupling flange 42, bolt 46, and spring 48. 
Applicant’s assertions regarding Wilson (US 9,856,966) are moot at this time, as there is no rejection of record relying upon Wilson.


Specification
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.


Drawings
The drawings are objected to because
Fig1/4
Reproduction characteristics of the drawings are insufficiently dense, dark, thick, and well-defined and fail to be sufficiently distinguishable when scaled. See Rule 11.13 (a) and (c).
Please note the degradation of hashing definition between the drawing set dated 03/19/2020 and 02/03/2022
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 14, “wherein the rotor shaft is coupled to one of outer ring … so as to transmit torque”, the drawings show only the inner ring being coupled to the rotor shaft
Applicant attempted the rotor shaft to outer ring coupling and the coupling between the coupling arrangement to the outer ring using in Fig1 a schematic line 33 between rotor shaft 28 and outer ring 12 and in Fig4 schematic line 59 between inner ring 14 and outer ring 12. While line 33 is drawn between two of correct corresponding structures (the rotor shaft and the outer ring), the schematic lines fail to disclose or show how the claimed pair of coupled structures are coupled as recited in the claim language. Further line 59 fails to even connect the corresponding structure as claimed within claim 14 as line 59 is between the inner and outer ring of the bearing unit itself. 
Claim 14, “wherein the coupling arrangement is coupled directly to or is integrated into the one of the at least one outer ring”, the drawings show only the inner ring being coupled to the rotor shaft
Applicant attempted the rotor shaft to outer ring coupling and the coupling between the coupling arrangement to the outer ring using in Fig1 a schematic line 33 between rotor shaft 28 and outer ring 12 and in Fig4 schematic line 59 between inner ring 14 and outer ring 12. While line 33 is drawn between two of correct corresponding structures (the rotor shaft and the outer ring), the schematic lines fail to disclose or show how the claimed pair of coupled structures are coupled as recited in the claim language. Further line 59 fails to 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation - Language
Language and/or terms in the claims are interpreted as follows:
Coupled directly:
P2L8-13,16-18 states that for the instant application “disclosed and claimed here” the phrases “direct attachment” and “coupled directly” are each terms that are broadly defined to include attachment structure “for example via bolts and/or screw connections” or “for example by way of a bolt connection”. Therefore, the phrase “coupled directly to” of Claim 14 L11, under BRI, does not required a flush face-to-face mating joint between the two structures. The bolt 46 and spring 48 between flange 42 and the inner ring is the bolting connection that directly couples flange 42 and the inner ring. 
The office would like to further note that the arrangement of applicant’s Fig3 further supports the office’s interpretation of claim scope, as coupling between not be able to provide written support for such a claim under 35 USC 112a.
Integral:
https://www.merriam-webster.com/dictionary/integral: 1c “formed as a unit with another part”; 2 “composed of constituent parts”


Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“rolling element” first recited in claim 14
Corresponding structure:
“balls, cylinders, rolls, needles or tapers” per P2L30-33
Or equivalents
“coupling arrangement” first recited in claim 14
Corresponding structure
Two coupling element connected via a bolt and an elastic element; as informed by Fig1-4, and at least P3L13-34 of the specification.
Or equivalents
“elastic element” first recited in claim 16
Corresponding structure
Elastically deformable material, or an elastomer, or a plastic such as polyamide or equivalent; as informed by C3L13-17
Or equivalents
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Objections
Claims are objected to because of the following informalities:  
Claim 14
L3, add oxford comma between “ring and”
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 16, as best understood in light of the objections above, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Demtroder (US 9,771,924 or in the alternative by US 2013/0302144).
NOTE: The following rejection will be written with explicit citations to the US Patent version of Demtroder in order to improve the readability and clarity of the rejection of record. Each citation is also present in the corresponding portion of the US PGPub version.
Claim 14
Demtroder discloses:
“A main bearing unit (best seen Fig1-6) for supporting a rotor shaft of a wind turbine (functional language. rotor shaft 16), comprising: 
a rolling bearing (best seen Fig4/4a, roller bearing 20) with at least one inner ring (best seen Fig4a, inner ring near spring/bolt 48/46), at least one outer ring and a rolling element arrangement taken up between the outer and inner ring (best seen Fig4a, roller bearing 20); 
a coupling arrangement (best seen Fig5/6, flexible connection 64), adapted to couple the rotor shaft at least indirectly to an output shaft of the wind turbine (best seen Fig4-6, coupling flange 42 directly coupled to rotor shaft 16 is coupled to gearbox input member 26; C3L64-C4L3) to transmit torque from the rotor shaft to the output shaft of the wind turbine (functional language. Best seen Fig4-6; C3L64-C4L3), 
wherein the rotor shaft is coupled to one of the at least one outer ring and the at least one inner ring (best seen Fig4-6, rotor shaft 16 coupled to inner ring of roller bearing 20 via coupling flange 42 and to the outer ring further via the inner ring) so as to transmit torque and rotate together with the rotor shaft (functional language. Best seen Fig4-6, torque from rotor shaft 16 is transmitted to inner ring of roller bearing 20), 
wherein the coupling arrangement is coupled to the one of the at least one outer ring and the at least one inner ring (functional language. Best seen Fig4-6, torque from rotor shaft 16 is transmitted to inner ring of roller bearing 20) and is adapted to transmit torque to and rotate together with the one of the at least one outer ring and the at least one inner ring (best seen Fig4-6, rotor shaft 16, inner ring of roller bearing 20, and flexible connection 64 all co-rotate and have torque transmitted between themselves due to the common rotational connection), and 
wherein the coupling arrangement is coupled directly to or is integrated into the one of the at least one outer ring and the at least one inner ring (best seen Fig4a, coupling flange 42 is directly coupled and integrated to inner ring via bolt 46 and spring 48).”
The above noted limitations are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I,II. However, the functional language is disclosed as noted above.
Claim 16
Demtroder discloses: “The main bearing unit according to claim 14, wherein the coupling arrangement comprises at least one elastic element (It is well known that springs are deformable. Fig4a, spring 48) adapted to at least partially compensate for an offset between the rotor shaft and/or the main bearing unit and the output shaft coupled to the coupling arrangement (functional limitation. It is well known that springs are deformable. Fig4a,5-6, spring 48 is capable of compensating for assembly offsets between rotor shaft 16 and coupling flange 42 of output shaft to gearbox 24).”
The above noted limitations are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I,II. However, the functional language is disclosed as noted above.
The office is clearly indicating in the next office action that the common knowledge or well-known in the art statement above is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of official notice, see MPEP 2144.03.C.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093. The examiner can normally be reached M-F, 9-18.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S HUNTER, JR/Examiner, Art Unit 3745               

/Ninh H. Nguyen/Primary Examiner, Art Unit 3745